Citation Nr: 0001549	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  97-27 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
February 1979 rating decision that denied service connection 
for varicose veins of the right leg.

2.  Whether there was CUE in a February 1979 rating decision 
that assigned a zero percent rating for residuals of a 
fracture of the right wrist.

3.  Entitlement to an increased rating for residuals of a 
fracture of the right wrist, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel

INTRODUCTION

The veteran had active military service from September 1966 
to April 1969.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Buffalo, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
found that there was no clear and unmistakable error in a 
February 1979 rating decision that denied service connection 
for varicose veins of the right leg and assigned a zero 
percent rating for residuals of a fracture of the right 
wrist, as well as from a decision of the Newark, New Jersey, 
RO that assigned a 10 percent rating for residuals of a 
fracture of the right wrist.


FINDINGS OF FACT

1.  A February 1979 rating decision that denied service 
connection for varicose veins of the right leg involved CUE 
in that the law was not properly applied to the facts before 
the adjudicator at that time.

2.  Although the veteran was not medically shown to have 
varicose veins at the time of the February 1979 rating 
decision, medical evidence then before the RO revealed 
evidence of angiomatous veins of the right leg in service and 
on VA examination in November 1978.  

3.  A February 1979 rating decision that granted service 
connection for residuals of a fracture of the right wrist and 
assigned a zero percent evaluation was supported by the 
evidence then of record and consistent with the extant 
pertinent legal authority.

4.  The veteran has residuals of a fracture of the right 
wrist manifested by tenderness on palpation at the right 
radial tyloid process, weak right hand grip, extension of the 
wrist limited to neutral and no medial-lateral movement of 
the wrist.  

CONCLUSIONS OF LAW

1.  The February 1979 rating decision that denied service 
connection for varicose veins of the right leg involved CUE 
and is reversed.  38 U.S.C.A. §§ 5108, 5109A, 7105(d) 
(West 1991) 38 C.F.R. §§ 3.104, 3.105, 3.156(a) (1999).

2.  The veteran's angiomatous veins of the right leg were 
incurred in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.304(b), 3.105(a) (1999).

3.  The February 1979 rating decision that granted service 
connection for residuals of a fracture of the right wrist and 
assigned a zero percent rating did not involve clear and 
unmistakable error.  38 U.S.C. § 355 (1976); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5213, 5215 (1978); 38 C.F.R. 
§ 3.105(a) (1999)..

4.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the right wrist are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Codes 5212, 5213, 5214, 5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Background

No pertinent abnormality was noted on the veteran's entrance 
examination in July 1966.  Service medical records reveal 
that in November 1966 the veteran complained of pain in both 
legs with swelling and prominence of small superficial blood 
vessels.  Examination revealed that there were multiple areas 
of telangioma on both legs.  There was no evidence of 
thrombophlebitis.  

In May 1968 ,it was reported that the veteran sustained a 
fracture of the right distal radius.  She was treated with 
closed reduction and a cast.  In August 1968 range of motion 
of the wrist was from 0 degrees extension to 30 degrees 
palmer flexion.  Ulnar and radial deviation was to 10 
degrees.  Supination was to 0 degrees and pronation was to 80 
degrees.  X-rays revealed a solid union of the fracture.  The 
radial articular surface tilted back 18 degrees rather than 
the normal 12 degrees forward.  The impression was stiffness 
of the joint due to fracture and immobilization and malunion 
of a fracture of the distal right radius.  In October 1968 it 
was reported that the veteran continued to have limited range 
of motion without much pain.  Sustained gentle pressure 
increased dorsiflexion to about 15 degrees.  X-rays revealed 
that the joint spaces were well maintained, but the radial 
tilt was reversed about 10 degrees.  On separation 
examination in April 1969, range of motion of the right wrist 
was from 0 degrees extension to 45 degrees flexion.  Ulnar 
and radial deviation were to 10 degrees.  

On VA examination in November 1978, the veteran complained of 
chronic pain in the right wrist and right hand.  She reported 
stress pain with any type of pressure and weakness in the 
right hand.  She also complained of varicose veins on the 
right leg with pain on standing.  Examination revealed that 
no enlarged or tortuous subcutaneous veins.  There were 
intra-dermal angiomatous veins in the skin on the right leg 
and ankle area.  There was no swelling, pigmentation or 
induration of the ankle area.  Examination of the right wrist 
revealed anatomical contours.  Motion was to 50 degrees 
dorsiflexion and 25 degrees palmer flexion with complaints of 
pain at the limits of motion.  The veteran complained of 
marked tenderness at the region of the navicular.  Forearm 
supination was to 70 degrees and pronation was to 70 degrees.  
X-rays revealed some demineralization of the bones with no 
evidence of recent fracture.  Diagnoses were no evidence of 
varicose veins of the right leg and residuals of a fracture 
of the right wrist.

A February 1979 rating action denied service connection for 
varicose veins of the right leg on the basis that the 
evidence of record did not show varicose veins.  That same 
rating action granted service connection for residuals of a 
fracture of the right wrist and assigned a zero percent 
rating.  The veteran was notified of that decision, and filed 
a notice of disagreement which was received by the VA in 
April 1979.  A statement of the case was issued in July 1979.  
The appeal was not perfected within one year after issuance 
of that statement of the case.

In May 1996, the veteran's representative requested that the 
veteran's claim for service connection for a right lower 
extremity vascular condition be reopened.  It was asserted 
that there was clear and unmistakable error in the prior 
denial of service connection for a right lower extremity 
vascular condition and in failing to award a compensable 
evaluation for residuals of a right wrist fracture.  It was 
specifically asserted that the record at the time of the 
rating decision showed limitation of motion of the right 
wrist with weakness of grip strength and pain.

II.  Analysis

A. Clear and Unmistakable Error

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 1991).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection.  Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997).

Service connection for varicose veins of the right leg was 
denied by the RO in a decision dated in February 1979.  That 
decision was not appealed and became final.  38 U.S.C.A. 
§ 7105(d) (West 1991).  That decision can be revised only 
upon a showing that it was clearly and unmistakably erroneous 
or upon presentation of new and material evidence.  
38 U.S.C.A. §§ 5108, 5109A (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.104, 3.105, 3.156(a) (1999); Manio v. 
Derwinski, 1 Vet.App. 140 (1991).

The Board notes that under 38 C.F.R. §§ 3.104(a) and 
3.105(a), taken together, a rating action is final and 
binding in the absence of CUE.   "[P]revious determinations 
which are final and binding...will be accepted as correct in 
the absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id. A decision that 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).

In Russell v. Principi, 3 Vet. App. 310 (1992), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") (en banc) defined CUE as 
"...the sort of error which, had it not been made, would 
have manifestly changed the outcome."  The Court noted 
further that "In order for there to be a valid claim of CUE, 
the claimant, in short, must assert more than disagreement as 
to how the facts were weighed or evaluated; the appellant 
must show that the correct facts, as they were known at the 
time, were not before the adjudicator or that pertinent 
regulatory or statutory provisions were incorrectly 
applied."  Russell, 3 Vet. App. at 313.  In addition, "[I] t 
is the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Id. at 44.  
Evidence that was not of record at the time of the decision 
cannot be used to determine if CUE occurred.  See Porter v. 
Brown, 5 Vet. App. 233 (1993).

Proceedings before VA are ex parte in nature, and it is the 
obligation of VA to assist a claimant in developing the facts 
pertinent to the claim and to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government.  The provisions of this 
section apply to all claims for benefits and relief, and 
decisions thereon, within the purview of this part.  
38 C.F.R. § 3.103 (1999).  

Applying the pertinent legal authority to the facts of this 
case, the Board finds that the February 1979 denial of the 
claim for a disability characterized as "varicose veins" 
contained CUE.  VA has long had a duty to grant every benefit 
supported by law.  In this case, the veteran claimed service 
connection for varicose veins and, since medical examination 
showed no evidence of varicose veins, the RO denied service 
connection.  However, entitlement to service connection for a 
disability clearly demonstrated in service medical records 
and on VA examination after separation from service should 
not have been simply because the veteran inaccurately 
identified the disorder in filing a claim for benefits.  In 
this case, the service medical records and VA examination in 
November 1978 clearly show that the veteran had angiomatous 
veins of the right leg.  Accordingly, the Board finds that 
the denial of service connection for angiomatous veins of the 
right leg by the RO in February 1979 was clearly and 
unmistakably erroneous in that the law was not correctly 
applied to the facts as they were known at that time.  Thus, 
there is a proper basis for granting service connection for 
angiomatous veins of the right leg in this case.
However, the Board also concludes that there was no CUE with 
respect to the February 1979 assignment of a noncompensable 
rating for residuals of a fracture of the right wrist.  In 
this regard, the Board notes that the VA's Schedule for 
Rating Disabilities provided a 10 percent rating for 
limitation of motion of the wrist for dorsiflexion less than 
15 degrees or palmer flexion limited in line with the 
forearm.  See 38 U.S.C. § 355 (1976); 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (1978).  A 10 percent rating was also 
provided for malunion of the radius with bad alignment (Code 
5212) and for limitation of supination to 30 degrees or less 
(Code 5213).  A 20 percent rating was provided for limitation 
of pronation where motion is lost beyond the last quarter of 
the arc and the hand does not approach full pronation.  Code 
5213.  At the time of the February 1979 rating action the 
veteran was shown to have only slightly limited pronation and 
supination.  Neither palmer flexion nor dorsiflexion were 
sufficiently limited to meet the schedular standards for a 
compensable rating.  X-rays did not reveal malunion of the 
radius.  There was no atrophy or limitation of motion of the 
hand.  In light of those medical findings, the RO was within 
the bounds of rating judgment in concluding that the 
veteran's disability of the right wrist did not satisfy the 
criteria for assignment of a compensable rating.  
Accordingly, the Board must conclude that that decision did 
not involve clear and unmistakable error.

B.  Increased Rating

As regards the current claim for an increased rating for 
residuals of a right wrist fracture, the Board notes that on 
VA examination in February 1997, the veteran complained of 
right wrist pain with occasional radiation to the thumb and 
index finger.  Examination revealed that there was tenderness 
on palpation at the right radial tyloid process area of the 
wrist with weak right hand grip.  There was no medial-lateral 
movement of the wrist and extension of the wrist was limited 
to neutral.  Range of motion of the wrist was reported to be 
from 0 degrees extension to 30 degrees flexion.  X-rays 
revealed an old healed fracture of the distal radius and 
osteopenia.  The diagnosis was residuals of a fracture of the 
right wrist with weakness of the right hand and limitation of 
motion (0 degrees on flexion, and 40 degrees on extension).  
See 38 C.F.R. § 4.71, Plate I (1999). 

The Rating Schedule provisions setting forth the various 
criteria necessary for a 10 percent rating for the veteran's 
right wrist disability are unchanged since 1979 and were 
discussed above.  A 20 percent rating is assignable where 
there is nonunion of the radius in the lower half without 
loss of bone substance or deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5212 (1999).  A 20 percent rating is also 
assignable where there is limitation of pronation and motion 
is lost beyond the last quarter of the arc and the hand does 
not approach full pronation (Code 5213) or where there is 
ankylosis of the wrist (Code 5214).  Since the veteran's 
right wrist disability is not shown to produce such severe 
symptoms, even when functional loss due to pain and weakness 
is considered (see 38 C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. 
Brown, 8 Vet. App. 202, 205-7 (1995)), there is no basis for 
assigning a 20 percent rating for residuals of a fracture of 
the right wrist in this case.

The above determination is based upon consideration of 
applicable provisions of the Rating Schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

As the February 1979 rating decision that denied service 
connection for varicose veins and failed to grant service 
connection for angiomatous veins of the right leg involved 
clear and unmistakable error, service connection for 
angiomatous veins of the right leg is granted.  

As no clear and unmistakable error was involved in February 
1979 rating decision that denied entitlement to a compensable 
rating for residuals of a fracture of the right wrist, that 
aspect of the appeal is denied.  

A rating in excess of 10 percent for residuals of a fracture 
of the right wrist is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

